UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


   DORSEY FRAZIER,

                          Plaintiff,

                        v.                                 Civil Action 09-01251 (HHK)

   UNITED STATES CAPITOL POLICE
   BOARD,

                          Defendant.


                                 MEMORANDUM OPINION

       Plaintiff Dorsey Frazier brings this action against the United States Capitol Police Board

(“Police Board” or “Board”) alleging age discrimination in violation of the Age Discrimination

in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq., and the United States Constitution.

Fraziers’s complaint arises from the merger of the Library of Congress Police Force (“Library

Police”) and the United States Capitol Police (“Capitol Police”). Frazier was an officer of the

Library Police at the time Congress authorized this merger and is ineligible to become a member,

rather than a civilian employee, of the Capitol Police because of his age. Before the Court is the

Police Board’s motion to dismiss or, in the alternative, for summary judgment [#9].

       The Board filed this motion on January 26, 2010. Local Civil Rule 7(b) provides that a

party opposing a motion “shall serve and file a memorandum of points and authorities in

opposition to the motion” within fourteen days of the date of service of the motion. LCvR 7(b).

Further, “[i]f such a memorandum is not filed within the prescribed time, the Court may treat the

motion as conceded.” Id. More than fourteen days have passed since January 26, 2010, and

Frazier has filed no memorandum in opposition to the Board’s motion nor has he requested an
extension of the deadline for such filing. Accordingly, the Court treats the motion as conceded

and concludes that judgment shall be entered in favor of the Police Board.1

       An appropriate order accompanies this opinion.


                                                    Henry H. Kennedy, Jr.
                                                    United States District Judge




       1
               The Court notes that it appears that judgment in favor of the Police Board would
be appropriate on the merits even had Frazier opposed the motion. This case is extremely
similar to two others in which this Court today grants dispositive motions for reasons also
applicable here. See Rovillard v. U.S. Capitol Police Bd., Civil Action No. 09-682; Perry v. U.S.
Capitol Police Bd., Civil Action No. 09-683.

                                                2